



COURT OF APPEAL FOR ONTARIO

CITATION: Gupta v. Garg, 2014 ONCA 217

DATE: 20140321

DOCKET: C57894

MacFarland, Rouleau and Lauwers JJ.A.

BETWEEN

Nidhi Gupta

Plaintiff (Appellant)

and

Naveen Garg, Devinder Garg, and Sudesh Garg

Defendants (Respondent)

Jaret N. Moldaver, for the appellant

Christine Vanderschoot, for the respondent Naveen Garg

Heard: Friday, March 7, 2014

On appeal from the order of Justice David Price of the Superior
    Court of Justice, dated October 15, 2013.

APPEAL BOOK ENDORSEMENT

[1]

There is no conflict in the evidence that this marriage was never
    consummated. The parties are agreed on that fact. Each blames the other. The
    application Judge erred in concluding there had to be independent evidence of
    incurability.

[2]

It is a reasonable inference from the evidence that the respondent is
    psychologically unable to consummate this marriage to this woman and that is
    sufficient for an annulment to be granted.

[3]

The order of the application judge is set aside and in its place an
    order will issue granting an annulment of the marriage between the appellant
    and the respondent, Naveen Garg which marriage took place on July 3, 2010.


